Title: To George Washington from George Weedon, 23 September 1781
From: Weedon, George
To: Washington, George


                  
                     Dear Sir,
                     Camp Ware Church 23 Sept. 1781
                  
                  I had the Honor of addressing your Excellency the 20th since which time nothing material has taken place in this Quarter.  Having received Intelligence on the Night of the 21st that the Enemy intended a grand Forage.  Yesterday, moved the Militia Legion at 2 oClock in the Morning with Orders to take a position near Abington Church covering all the Roads leading from Gloster Town, & at five marched with three small Battalions to support them;  Our patroles of Horse were below the Mile Stone; we remained till near 12 oClock.  Whether the Enemy got Intelligence of our being out or whether my Information was not so perfect will not undertake to say.  they however eluded us by coming half a Mile up the Road from Town, & turning down on the Right Hand headed Sarys Creeks about 2 Miles from Town & made a small Forage in litte Guinia, a Circumstance not known to us till after our Return.  The Garrison at Gloster are I understand exceeding Sickly, they act very cautious when they came out, generally a day previous to their moving they give out among the Inhabitants their design of foraging a different part of the County to what they reallyreally go to.  My weak Situation has obliged me to lay further from them than I could have wished;  This Militia Service is perplexing, one third of the Men that I found in this Quarter when I took the Command have since been discharged. & no reinforcements gained.  I shall however attempt another Forage tomorrow; our appearing in the lower County frequently has had the good effect of helping the Enemy from coming far abroad.  An Officer from the Duke de Lauzuns Cavalry has just arrived,  they will join you tomorrow by 12 oClock.  I have heard nothing of his infantry, tho’ have arrived in search of them, who has Directions to have them amply supplied, should they Land in this County.  The moment they intend moving into a more plentiful Country about five or Six Miles below this.  I have the Honor to be with High Esteem & Attachment Your Excellencies Most obt Servt
                  
                     G. Weedon
                  
               